Exhibit 10.6

EXECUTION COPY

 

 

 

SEVENTH

LOAN AND SECURITY AGREEMENT SUPPLEMENT AND AMENDMENT

among

SBA PROPERTIES, LLC (successor to SBA Properties, Inc.),

SBA SITES, LLC (successor to SBA Sites, Inc.),

SBA STRUCTURES, LLC (successor to SBA Structures, Inc.),

SBA INFRASTRUCTURE, LLC,

SBA MONARCH TOWERS III, LLC,

SBA TOWERS USVI II, INC.,

as Borrowers,

and

SBA 2012 TC ASSETS PR, LLC,

SBA 2012 TC ASSETS, LLC,

SBA TOWERS IV, LLC,

SBA MONARCH TOWERS I, LLC,

SBA TOWERS USVI, INC.,

as Additional Borrowers,

and

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION,

as Servicer on behalf of Deutsche Bank Trust Company Americas, as Trustee

dated as of April 18, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS AND INCORPORATION BY REFERENCE

  

Section 1.01  

Definitions

     3   

ARTICLE II

  

2013-2C COMPONENT DETAILS

  

Section 2.01  

2013-2C Component Details

     6   

ARTICLE III

  

MORTGAGE LOAN INCREASE

  

Section 3.01  

Loan Increase

     7    Section 3.02  

Use of Proceeds

     8    Section 3.03  

Funding of Reserves

     8   

ARTICLE IV

  

ADDITION OF ADDITIONAL BORROWERS

  

Section 4.01  

Election

     9    Section 4.02  

Further Assurances

     11    Section 4.03  

Joinder

     11   

ARTICLE V

  

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWERS

  

Section 5.01  

Representations and Warranties

     11    Section 5.02  

Additional Representations, Warranties and Covenants of the Closing Date
Borrowers

     11    Section 5.03  

Amendments to the Loan Agreement Schedules

     13   

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI

  

AMENDMENTS TO THE FIFTH LOAN SUPPLEMENT AND THE LOAN AGREEMENT

  

Section 6.01  

Fifth Loan Supplement

     14    Section 6.02  

Management Fee Rate

     14    Section 6.03  

Components of Loan Increases

     14    Section 6.04  

Mergers

     14    Section 6.05  

Conditional Amendments Effective Upon Retirement of the Existing Components

     15   

ARTICLE VII

  

GENERAL PROVISIONS

  

Section 7.01  

Governing Law

     20    Section 7.02  

Severability

     21    Section 7.03  

Counterparts

     21   

ARTICLE VIII

  

APPLICABILITY OF LOAN AND SECURITY AGREEMENT

  

Section 8.01  

Applicability

     21   

 

-ii-



--------------------------------------------------------------------------------

SEVENTH LOAN AND SECURITY AGREEMENT SUPPLEMENT AND AMENDMENT

This SEVENTH LOAN AND SECURITY AGREEMENT SUPPLEMENT AND AMENDMENT (this “Loan
Agreement Supplement”) is dated as of April 18, 2013, and entered into by and
among SBA PROPERTIES, LLC (successor to SBA Properties, Inc.), a Delaware
limited liability company (“SBA Properties”), SBA SITES, LLC (successor to SBA
Sites, Inc.), a Delaware limited liability company (“SBA Sites”), SBA
STRUCTURES, LLC (successor to SBA Structures, Inc.), a Delaware limited
liability company (“SBA Structures” and, collectively with SBA Properties and
SBA Sites, the “2010 Borrowers”), SBA INFRASTRUCTURE, LLC, a Delaware limited
liability company (“SBA Infrastructure”), SBA TOWERS USVI II, INC., a Florida
corporation (“SBA USVI II”), SBA MONARCH TOWERS III, LLC, a Delaware limited
liability company (“SBA Monarch III” and, collectively with SBA Infrastructure
and SBA USVI II, the “SBA III Borrowers” and, collectively with the 2010
Borrowers, the “Existing Borrowers” and, each individually, an “Existing
Borrower”), SBA 2012 TC Assets PR, LLC, a Delaware limited liability company
(“SBA TC PR”), SBA 2012 TC Assets, LLC, a Delaware limited liability company
(“SBA TC”), SBA Towers IV, LLC, a Delaware limited liability company (“SBA
Towers IV”), SBA Monarch Towers I, LLC, a Delaware limited liability company
(“SBA Monarch I”) and SBA Towers USVI, Inc., a U.S. Virgin Islands corporation
(“SBA USVI” and, collectively with SBA TC PR, SBA TC, SBA Towers IV and SBA
Monarch I, the “Additional Borrowers” and, collectively with the Existing
Borrowers, the “Closing Date Borrowers” and, each individually, a “Closing Date
Borrower”), and MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL
ASSOCIATION (formerly known as Midland Loan Services, Inc.), as servicer (the
“Servicer”), on behalf of DEUTSCHE BANK TRUST COMPANY AMERICAS (as successor
trustee to Bank of America, N.A. successor trustee by merger to LaSalle Bank
National Association), as trustee (the “Trustee”) under that certain Trust and
Servicing Agreement (the “Trust Agreement”) dated as of November 18, 2005 among
SBA DEPOSITOR LLC (formerly known as SBA CMBS-1 Depositor LLC) (the
“Depositor”), the Servicer and the Trustee.

RECITALS

WHEREAS, SBA Properties entered into an Amended and Restated Loan and Security
Agreement, dated as of November 18, 2005 (the “Loan Agreement”), between SBA
Properties and the Depositor;

WHEREAS, the Depositor assigned all of its right, title and interest in the Loan
Agreement to the Trustee on behalf of the Certificateholders pursuant to the
Trust Agreement and the Servicer is authorized to enter into this Loan Agreement
Supplement on behalf of the Trustee pursuant to Section 3.25 of the Trust
Agreement;

WHEREAS, on November 6, 2006, the 2010 Borrowers, SBA USVI, SBA Towers, Inc., a
Florida corporation (“SBA Towers”) and SBA Puerto Rico, Inc., a Florida
corporation (“SBA PR” and, collectively with SBA Structures, SBA Sites, SBA USVI
and SBA



--------------------------------------------------------------------------------

Towers, the “Added Borrowers”) entered into the Second Loan and Security
Agreement Supplement and Amendment together with the Servicer on behalf of the
Trustee (the “Second Loan Supplement”) whereby a Loan Increase in the amount of
$1,150,000,000 (the “First Mortgage Loan Increase”) was agreed upon and the
Added Borrowers were added as Additional Borrowers under the Loan Agreement in
accordance with Section 2.3 of the Loan Agreement, and each Added Borrower
agreed to be bound by and perform all of the obligations of a Borrower under the
Loan Agreement and the other Loan Documents;

WHEREAS, SBA Towers, SBA PR and SBA USVI (collectively the “Released Borrowers”)
entered into a Payoff, Termination and Release Agreement, dated as of July 28,
2009, among the Released Borrowers, the 2010 Borrowers, the Servicer and Bank of
America, N.A., (successor by merger to LaSalle Bank National Association) on
behalf of SBA Tower Trust and the holders of the Certificates corresponding to
the 2005-1 Components, whereby the 2005-1 Components were repaid and the
Released Borrowers were released from their obligations under the Loan
Documents;

WHEREAS, on April 16, 2010 (the “2010 Closing Date”), the 2010 Borrowers entered
into the Third Loan and Security Agreement Supplement and Amendment with the
Servicer on behalf of the Trustee (the “Third Loan Supplement”) whereby a Loan
Increase in the amount of $680,000,000 (the “Second Mortgage Loan Increase”), in
the form of one (1) component designated as 2010-1C (the “2010-1C Component”),
was agreed upon;

WHEREAS, on the 2010 Closing Date, the 2010 Borrowers entered into the Fourth
Loan and Security Agreement Supplement and Amendment with the Servicer on behalf
of the Trustee (the “Fourth Loan Supplement”) whereby a Loan Increase in the
amount of $550,000,000 (the “Third Mortgage Loan Increase”), in the form of one
(1) component designated as 2010-2C (the “2010-2C Component” and, together with
the 2010-1C Component, the “2010 Components”) was agreed upon;

WHEREAS, the 2010 Borrowers entered into a Payoff, Termination and Release
Agreement, dated as of the 2010 Closing Date, with the Guarantor, the Servicer,
the Trustee and Bank of America, N.A., as Paying Agent, on behalf of the trust
established pursuant to the Trust Agreement and the holders of the Certificates
corresponding to the 2006-1 Components, whereby the 2006-1 Components were
repaid and the 2010 Borrowers were released from their obligations under the
Loan Documents with respect to the 2006-1 Components;

WHEREAS, on August 9, 2012 (the “2012 Closing Date”), the Existing Borrowers
entered into the Fifth Loan and Security Agreement Supplement and Amendment with
the Servicer on behalf of the Trustee (the “Fifth Loan Supplement”) whereby a
Loan Increase in the amount of $610,000,000 (the “Fourth Mortgage Loan
Increase”), in the form of one (1) component designated as 2012-1C (the “2012-1C
Component” and, together with the 2010 Components, the “Existing Components”),
was agreed upon and the SBA III Borrowers were added as Additional Borrowers
under the Loan Agreement in accordance with Section 2.3 of the Loan Agreement,
and the SBA III Borrowers agreed to be bound by and perform all of the
obligations of a Borrower under the Loan Agreement and the other Loan Documents;

 

-2-



--------------------------------------------------------------------------------

WHEREAS, each Existing Borrower and each Additional Borrower intend to, and the
Lender has agreed to, add each Additional Borrower as a Borrower under the Loan
Agreement in accordance with Section 2.3 of the Loan Agreement and Section 3.25
of the Trust Agreement, and each Additional Borrower has agreed to become a
Borrower thereunder, and be bound by and perform all of the obligations of a
Borrower under the Loan Agreement and the other Loan Documents;

WHEREAS, upon the addition of the Additional Borrowers in accordance with
Section 2.3 of the Loan Agreement and Section 3.25 of the Trust Agreement, the
properties (including land and Improvements) and all related facilities that are
owned or leased by the Additional Borrowers will become Additional Borrower
Sites under the Loan Agreement, as provided for therein;

WHEREAS, pursuant to Section 3.2 of the Loan Agreement, the Closing Date
Borrowers desire to effect (i) a Loan Increase in an amount equal to
$755,000,000 (the “Fifth Mortgage Loan Increase”), in the form of two
(2) separate components designated as 2013-1C (the “2013-1C Component”) and
2013-1D (the “2013-1D Component” and, together with the 2013-1C Component, the
“2013-1 Components”), and the Lender has agreed to the Fifth Mortgage Loan
Increase and to advance the amount of the Fifth Mortgage Loan Increase, and
(ii) a Loan Increase in an amount equal to $575,000,000 (the “Sixth Mortgage
Loan Increase”), in the form of one (1) component designated as 2013-2C (the
“2013-2C Component”), and the Lender has agreed to the Sixth Mortgage Loan
Increase and to advance the amount of the Sixth Mortgage Loan Increase;

WHEREAS, the 2013-2C Component constitutes a Component as defined in the Loan
Agreement;

WHEREAS, the Closing Date Borrowers and the Lender have agreed to certain
amendments to the Loan Agreement;

WHEREAS, the Closing Date Borrowers and the Lender intend these recitals to be a
material part of this Agreement; and

WHEREAS, all things necessary to make this Loan Agreement Supplement the valid
and legally binding obligation of the Closing Date Borrowers in accordance with
its terms, for the uses and purposes herein set forth, have been done and
performed.

NOW, THEREFORE, it is mutually covenanted and agreed as follows:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01 Definitions. All defined terms used herein and not defined herein
shall have the meanings ascribed to such terms in the Loan Agreement. All words
and phrases

 

-3-



--------------------------------------------------------------------------------

defined in the Loan Agreement shall have the same meanings in this Loan
Agreement Supplement, except as otherwise appears in this Article. In addition,
the following terms have the following meanings in this Loan Agreement
Supplement unless the context clearly requires otherwise:

“2010 Components” shall have the meaning ascribed to it in the Recitals hereto.

“2010-1C Component” shall have the meaning ascribed to it in the Recitals
hereto.

“2010-2C Component” shall have the meaning ascribed to it in the Recitals
hereto.

“2012-1C Component” shall have the meaning ascribed to it in the Recitals
hereto.

“2013-1 Certificates” shall mean the 2013-1C Certificates and the 2013-1D
Certificates.

“2013-1C Certificates” shall mean the Series 2013-1C certificates issued by the
SBA Tower Trust pursuant to the Trust Agreement corresponding to the 2013-1C
Component.

“2013-1D Certificates” shall mean the Series 2013-1D certificates issued by the
SBA Tower Trust pursuant to the Trust Agreement corresponding to the 2013-1D
Component.

“2013-2 Certificates” shall mean the Series 2013-2C certificates issued by the
SBA Tower Trust pursuant to the Trust Agreement corresponding to the 2013-2C
Component.

“2013-1 Components” shall have the meaning ascribed to it in the Recitals
hereto.

“2013-1C Component” shall have the meaning ascribed to it in the Recitals
hereto.

“2013-1D Component” shall have the meaning ascribed to it in the Recitals
hereto.

“2013-2C Component” shall have the meaning ascribed to it in the Recitals
hereto.

“2013-2C Note” shall have the meaning ascribed to it in Section 3.01(b) hereof.

“Anticipated Repayment Date” shall have the meaning ascribed to it in
Section 2.01(b) hereof.

“Component Rate” shall mean the rate per annum set forth in Section 2.01(a)(i)
hereof.

“Date of Issuance” shall mean, with respect to the 2013-2C Component, April 18,
2013.

 

-4-



--------------------------------------------------------------------------------

“Existing Components” shall have the meaning ascribed to it in the Recitals
hereto.

“Fifth Mortgage Loan Increase” shall have the meaning ascribed to it in the
Recitals hereto.

“Initial Increase Reserve Account” shall mean the account described in
Section 2.01(a)(v) hereof.

“Initial Purchasers” shall mean Barclays Capital Inc., Deutsche Bank Securities
Inc. and the other Initial Purchasers listed in Schedule I of the Purchase
Agreement.

“Maturity Date” shall mean the date set forth in Section 2.01(a)(iii) hereof.

“Mortgage File” shall have the meaning ascribed to it in the Trust Agreement.

“Offering Memorandum” shall mean the Offering Memorandum dated April 4, 2013,
relating to the offering and sale of the 2013-1 Certificates and the 2013-2
Certificates.

“Post-ARD Additional Interest Rate” shall have the meaning ascribed to it in
Section 2.01(a)(ii) hereof.

“Purchase Agreement” shall mean the Purchase Agreement, dated April 4, 2013,
relating to the purchase by the Initial Purchasers of the 2013-1 Certificates
and the 2013-2 Certificates.

“Sixth Mortgage Loan Increase” shall have the meaning ascribed to it in the
Recitals hereto.

“Yield Maintenance” shall have the meaning ascribed to it in Section 2.01(a)(iv)
hereof.

Words importing the masculine gender include the feminine gender. Words
importing persons include firms, associations and corporations. Words importing
the singular number include the plural number and vice versa. Additional terms
are defined in the body of this Loan Agreement Supplement.

In the event that any term or provision contained herein with respect to the
2013-2C Component shall conflict with or be inconsistent with any term or
provision contained in the Loan Agreement, the terms and provisions of this Loan
Agreement Supplement shall govern.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II

2013-2C COMPONENT DETAILS

Section 2.01 2013-2C Component Details. (a) The 2013-2C Component authenticated
and delivered under this Loan Agreement Supplement shall consist of one
(1) Component having:

(i) the designation, Component Principal Balance and Component Rate set forth
below.

 

Component

   Initial
Component
Principal
Balance      Component
Rate  

2013-2C

   $ 575,000,000         3.722 % 

(ii) Post-ARD Additional Interest Rate determined by the Servicer to be the
greater of (i) five percent (5%) and (ii) the amount, if any, by which the sum
of the following exceeds the Component Rate for the 2013-2C Component: (x) the
yield to maturity (adjusted to a “mortgage equivalent basis” pursuant to the
standards and practices of the Securities Industry Association) on the
Anticipated Repayment Date of the United States Treasury Security having a term
closest to ten (10) years plus (y) the “Spread” set forth below in the
appropriate row corresponding to such Component plus (z) five percent (5%):

 

Component

   Spread  

2013-2C

     1.99 % 

(iii) a Maturity Date which is the Due Date occurring in April 2048 or such
earlier date on which the final payment of principal of the Notes becomes due
and payable as provided in the Loan Agreement, whether at such stated Maturity
Date, by acceleration, or otherwise.

(iv) Yield Maintenance in an amount equal to the excess, if any, of (i) the
present value as of the date of prepayment (by acceleration or otherwise) of all
future installments of principal and interest that the Borrowers would otherwise
be required to pay on the 2013-2C Component (or portion thereof) on the related
Due Date from the date of such prepayment to and including the first Due Date
that occurs (i) eighteen months prior to the Anticipated Repayment Date for the
2013-2C Component absent such prepayment, assuming the entire unpaid Principal
Amount of the 2013-2C Component is required to be paid on such Due Date, with
such present value determined by the use of a discount rate equal to the sum of
(x) the yield to maturity (adjusted to a “mortgage equivalent basis” pursuant to
the standards and practices of the Securities Industry Association), on the Due
Date relating to the date of such prepayment, of the United States Treasury
Security having the maturity closest to the Distribution Date that occurs
eighteen months prior to the Assumed Final Distribution Date related to the
Anticipated

 

-6-



--------------------------------------------------------------------------------

Repayment Date for the 2013-2C Component plus (y) 0.50% over (ii) the Component
Principal Balance of the 2013-2C Component (or portion thereof) on the date of
such prepayment. No Yield Maintenance is payable in connection with any
prepayment of the 2013-2C Component that occurs less than eighteen months prior
to the Anticipated Repayment Date with respect to the 2013-2C Component.

(v) Interest shall accrue on the 2013-2C Component and the corresponding 2013-2C
Note from and including the date hereof. An amount equal to the interest for the
period from and including the date hereof until the Distribution Date in May,
2013 shall be deposited on the date hereof in the Initial Increase Reserve
Account and applied by the Lender to the payment of such interest on the Due
Date in May, 2013.

(b) There are no Scheduled Principal Payments in respect of the 2013-2C
Component and the Closing Date Borrowers shall not be required to pay any
principal of the 2013-2C Component prior to the Due Date in April 2023 (such
date with respect to the 2013-2C Component, the “Anticipated Repayment Date”),
other than after the occurrence and during the continuation of an Amortization
Period or an Event of Default as provided in the Loan Agreement or as otherwise
required under the terms of the Loan Documents.

ARTICLE III

MORTGAGE LOAN INCREASE

Section 3.01 Loan Increase. (a) Pursuant to Section 3.2 of the Loan Agreement,
the Lender and the Closing Date Borrowers agree to the Sixth Mortgage Loan
Increase consisting of the Component described in Section 2.01.

(b) On the date hereof, each Closing Date Borrower shall execute and deliver to
the Trustee (i) a promissory note payable to the order of the Trustee evidencing
the 2013-2C Component, in the initial principal amount equal to $575,000,000
(the “2013-2C Note”). The 2013-2C Note shall bear interest on the unpaid
principal amount thereof at the Component Rate set forth in Section 2.01(a)
hereof and mature on the Maturity Date. The Closing Date Borrowers shall also,
on the date hereof, execute and deliver to the Trustee, in exchange for the
amended and restated 2010-1 Note, the amended and restated 2010-2 Note and the
2012-1 Note, each executed and delivered to the Trustee by the Existing
Borrowers on the 2012 Closing Date, an amended and restated 2010-1 Note, an
amended and restated 2010-2 Note and an amended and restated 2012-1 Note, each
payable to the order of the Trustee, under which each Closing Date Borrower
agrees to be jointly and severally liable for the payment of all amounts payable
thereunder.

(c) The Closing Date Borrowers hereby represent and warrant to the Lender that
each condition of Section 3.2 of the Loan Agreement in respect of the Sixth
Mortgage Loan Increase has been satisfied, as of the date hereof.

(d) The parties hereto agree that the date hereof is an Allocated Loan Amount
Determination Date, pursuant to Section 11.8 of the Loan Agreement, the Servicer
has determined the Allocated Loan Amounts for each Site after giving effect to
the Addition of the

 

-7-



--------------------------------------------------------------------------------

Additional Borrower Sites and the Sixth Mortgage Loan Increase, as described
herein, and the Fifth Mortgage Loan Increase, as described in the Sixth Loan
Supplement, based on information provided to it by the Manager, and until any
subsequent Allocated Loan Amount Determination Date, such Allocated Loan Amounts
shall be as set forth on Exhibit A hereto.

(e) The parties hereto agree that Exhibits C, D and F of the Loan Agreement are
hereby deleted in their entirety and replaced by Exhibits B, C and D hereto.

Section 3.02 Use of Proceeds. The proceeds from the sale of the 2013-2
Certificates shall be used to fund the Sixth Mortgage Loan Increase and the
proceeds of the Sixth Mortgage Loan Increase shall be used to (i) pay all
recording fees and taxes, title insurance premiums, reasonable out of pocket
costs and expenses incurred by the Lender, including reasonable legal fees and
expenses of counsel to the Lender, and other costs and expenses approved by the
Lender (which approval will not be unreasonably withheld or delayed) related to
the 2013-2C Component; (ii) pay all fees and expenses incurred by the Closing
Date Borrowers; (iii) fund the reserve deposits described in Section 3.03
hereof; and (iv) make a cash distribution to each Closing Date Borrower.

Section 3.03 Funding of Reserves. (a) Pursuant to Section 6.3 of the Loan
Agreement, on the date hereof, the Closing Date Borrowers shall deposit with
Central Account Bank $3,471,849 for deposit in the Impositions and Insurance
Reserve as required in connection with the Addition of the Additional Borrower
Sites hereunder, and has delivered to Lender an Officer’s Certificate setting
forth in reasonable detail the calculation of the forgoing.

(b) Pursuant to Section 6.2 of the Loan Agreement, on the date hereof, the
Closing Date Borrowers shall deposit with Central Account Bank $651,783 for
deposit in the Advance Rents Reserve Sub-Account in connection with the Addition
of the Additional Borrower Sites hereunder.

(c) The Lender shall designate a Sub-Account of the Central Account to be the
“2013 Loan Increase Reserve Account”. On the date hereof, the Closing Date
Borrowers shall deposit an amount equal to the amount of interest that will
accrue on the 2013-1 Components and the 2013-2C Component from the date hereof
to but excluding the Distribution Date in May 2013 (such amount, the “Closing
Date Loan Increase Reserve”). The Closing Date Loan Increase Reserve shall be a
Reserve under the Loan Agreement, and shall be applied by the Lender on the Due
Date in May 2013 to the payment of such interest.

(d) The deposits into the Reserves described in clauses (a), (b) and (c) above
shall occur by deduction from the amount of the Fifth Mortgage Loan Increase and
the Sixth Mortgage Loan Increase disbursed to the Closing Date Borrowers
pursuant to Section 3.02 hereof on the date hereof. Notwithstanding such
deductions, the Sixth Mortgage Loan Increase contemplated hereby shall be deemed
for all purposes to be fully disbursed.

 

-8-



--------------------------------------------------------------------------------

ARTICLE IV

ADDITION OF ADDITIONAL BORROWERS

Section 4.01 Election. (a) Pursuant to Sections 2.3 and 3.2 of the Loan
Agreement, the Existing Borrowers elect to cause each Additional Borrower to
assume and become jointly and severally liable under the Notes, the Loan
Agreement and the other Loan Documents, and each Additional Borrower hereby
covenants and agrees upon the execution and delivery of this Loan Agreement
Supplement by such Additional Borrower:

(i) such Additional Borrower shall be a Borrower jointly and severally liable
under the Loan Agreement and each of the other Loan Documents and Mortgage Loan
Documents (as defined in the Trust Agreement) to which such Additional Borrower
shall be a party, and shall be entitled to all of the respective rights and
privileges, and subject to all of the respective duties and obligations of a
Borrower thereunder, and

(ii) such Additional Borrower shall perform in accordance with their terms all
of the obligations which by the terms of the Loan Agreement and the other Loan
Documents and Mortgage Loan Documents to which such Additional Borrower shall be
a party are required to be performed by it as a Borrower and shall be bound by
all of the provisions of the Loan Agreement and such other Loan Documents and
Mortgage Loan Documents as if it had been an original party to such agreements.

(b) On the date hereof, each Additional Borrower shall assume and become jointly
and severally obligated under the 2010-1 Note, the 2010-2 Note and 2012-1 Note
in accordance with Section 3.01(b) hereof and shall enter into the following
other Loan Documents:

(i) Joinder and Amendment to the Cash Management Agreement, dated as of
April 18, 2013, among the Closing Date Borrowers, the Servicer, the Manager and
the Trustee;

(ii) the Deeds of Trust;

(iii) Joinder to the Assignment and Subordination of Management Agreement, dated
as of April 18, 2013, among the Closing Date Borrowers and the Manager;

(iv) Joinder to the Environmental Indemnity, dated as of April 18, 2013, from
the Closing Date Borrowers in favor of the Trustee;

(v) Joinder and Amendment to the Management Agreement, dated as of April 18,
2013, among the Closing Date Borrowers, SBA Senior Finance, LLC and the Manager;

(vi) Contribution and Subrogation Agreement, dated as of April 18, 2013, among
the Closing Date Borrowers;

(vii) Joinder to the Advance Reimbursement Agreement, dated as of April 18,
2013, among the Closing Date Borrowers, the Servicer and the Trustee;

 

-9-



--------------------------------------------------------------------------------

(viii) Deposit Account Control Agreement, dated as of April 18, 2013, among SBA
TC PR, the Trustee and Wells Fargo Bank, N.A.

(ix) Deposit Account Control Agreement, dated as of April 18, 2013, among SBA
TC, the Trustee and Wells Fargo Bank, N.A.;

(x) Deposit Account Control Agreement, dated as of April 18, 2013, among SBA
Towers IV, the Trustee and Wells Fargo Bank, N.A.;

(xi) Deposit Account Control Agreement, dated as of April 18, 2013, among SBA
Monarch I, the Trustee and Wells Fargo Bank, N.A.;

(xii) Deposit Account Control Agreement, dated as of April 18, 2013, among SBA
USVI, the Trustee and Wells Fargo Bank, N.A.; and

(xiii) the Financing Statements.

(c) Each Additional Borrower hereby pledges, assigns and grants to Lender a
security interest in and to all of such Additional Borrower’s fixtures and
personal property including, but not limited to all, (i) equipment in all forms,
now or hereafter existing, all parts thereof and all accessions thereto,
including but not limited to machinery, towers, satellite receivers, antennas,
headend electronics, furniture, motor vehicles, aircraft and rolling stock,
(ii) such Additional Borrower’s fixtures now existing and or hereafter acquired,
all substitutes and replacements therefore, all accessions and attachments
thereto, and all tools, parts and equipment now or hereafter added to or used in
connection with the fixtures on or above all Sites and all other real property
now owned or hereafter acquired by such Additional Borrower and all substitutes
and replacements for, accessions, attachments and other additions to, tools,
parts and equipment used in connection with, and all proceeds, products, and
increases of, any and all of the foregoing Collateral (including, without
limitation, proceeds which constitute property of the types described herein),
(iii) accounts now or hereafter existing, (iv) inventory now or hereafter
existing, (v) general intangibles (other than Site Management Agreements) now or
hereafter existing, (vi) investment property now or hereafter existing,
(vii) deposit accounts now or hereafter existing, (viii) chattel paper now or
hereafter existing, (ix) instruments now owned or hereafter existing, (x) any
Site Management Agreements now or hereafter existing (including all rights to
payment thereunder, but excluding any other rights that cannot be assigned
without third party consent under such Site Management Agreements), and (xi) the
equity interests of any subsidiary of such Additional Borrower now owned or
hereafter existing and the proceeds of the foregoing, as security for the
payment and performance of all of the Obligations.

(d) Each Additional Borrower hereby represents and warrants that it has
satisfied (i) all of the provisions of Section 11.7(A) with respect to each of
its Additional Borrower Sites that is to be a Mortgaged Site and has delivered
an Officer’s Certificate dated the date hereof to that effect and (ii) all of
the provisions of Section 11.7(B) with respect to each of its Additional
Borrower Sites that is to be an Other Pledged Site and has delivered an
Officer’s Certificate dated the date hereof to that effect.

Section 4.02 Further Assurances. (a) Each of the Existing Borrowers and the
Additional Borrowers hereby agree that they will deliver to and deposit with, or
cause to be

 

-10-



--------------------------------------------------------------------------------

delivered to and deposited with, the Servicer such documents and agreements as
reasonably requested to evidence the Addition of the Additional Borrower Sites
of the Additional Borrowers or as are required to be delivered by the Closing
Date Borrowers pursuant to Section 2.01 of the Trust Agreement in connection
with such Addition, this Sixth Mortgage Loan Increase, or the addition of the
Additional Borrowers, including, without limitation (i) the documents with
respect to the Sixth Mortgage Loan Increase or the addition of the Additional
Borrowers required for the Mortgage File pursuant to Section 2.01(e) of the
Trust Agreement and (ii) originals or copies of all other documents,
certificates and opinions in the possession or under the control of the Closing
Date Borrowers with respect to the Sixth Mortgage Loan Increase or the addition
of the Additional Borrowers and that are necessary for the ongoing servicing and
administration of the Loan (or, if any of the foregoing items are not in the
actual possession of the Closing Date Borrowers, as soon as reasonably
practical, but in any event within 90 days after the date of the Addition).

Section 4.03 Joinder. All references to Borrower or Borrowers contained in the
Loan Agreement and the Loan Documents are hereby deemed, for all purposes to
refer to and include each of the Additional Borrowers as a Borrower.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWERS

Section 5.01 Representations and Warranties. (a) Each Closing Date Borrower
hereby represents and warrants to the Lender that, as to itself and its Sites,
each of the representations and warranties set forth in Article IV of the Loan
Agreement, other than Section 4.30, is true as of the date hereof.

(b) Each of the Closing Date Borrowers hereby represents and warrants to the
Lender that, as to itself, each of the representations and warranties set forth
in Section 9.1 of the Loan Agreement, is true as of the date hereof.

(c) Each of the Closing Date Borrowers hereby represents and warrants to the
Lender that each condition of Section 2.3 of the Loan Agreement and Section 3.25
of the Trust Agreement have been satisfied as of the date hereof.

Section 5.02 Additional Representations, Warranties and Covenants of the Closing
Date Borrowers.

(a) Each of the Closing Date Borrowers hereby represents, warrants, and
covenants to the Lender that, as to itself, from the date of such entity’s
formation, and until such time as all Obligations are paid in full, that such
Closing Date Borrower:

(i) except for capital contributions and distributions properly reflected on the
books and records of such entity, has not entered and shall not enter into any
contract or agreement with any of its Affiliates, constituents, or owners, or
any guarantors of any of its obligations or any Affiliate of any of the
foregoing (individually, a “Related Party” and collectively, the “Related
Parties”), except upon terms and conditions that are commercially reasonable and
substantially similar to those available in an arm’s-length transaction with an
unrelated party;

 

-11-



--------------------------------------------------------------------------------

(ii) has paid and shall pay all of its debts and liabilities from its own
assets, except as contemplated by the Loan Documents from the date hereof with
respect to the Borrower Parties;

(iii) has done and shall do or caused to be done and shall cause to be done all
things necessary to observe all organizational formalities applicable to it and
to preserve its existence;

(iv) has maintained and shall maintain all of its books, records, financial
statements and since the date of incorporation or formation, as the case may be,
its bank accounts separate from those of any other Person;

(v) has been and shall be, and at all times has held and shall hold itself out
to the public as, a legal entity separate and distinct from any other Person
(including any Affiliate or other Related Party);

(vi) has corrected and shall correct any known misunderstanding regarding its
status as a separate entity;

(vii) has conducted and shall conduct all of its business and has held and shall
hold all of its assets in its own name;

(viii) has not identified and shall not identify itself or any of its affiliates
as a division or part of the other;

(ix) has maintained and utilized and shall maintain and utilize separate
stationery, invoices and checks bearing its own name;

(x) has not commingled and shall not commingle its funds or other assets with
those of any other Person, except as contemplated by the Loan Documents from the
date hereof with respect to the Borrower Parties, and has held all of its funds
or other assets in its own name other than any improper deposits by third
parties which have been promptly corrected;

(xi) has not guaranteed or become obligated for the debts of any other Person
with respect to debts that are still outstanding or, in the case of the
Additional Borrowers, will not be discharged as a result of the closing of the
Sixth Mortgage Loan Increase, other than the Loan and shall not guaranty or
become obligated for the debts of any other Person, except as contemplated by
the Loan Documents from the date hereof with respect to the Borrower Parties;

(xii) has not held itself out as being responsible for the debts or material
obligations of any other Person with respect to debts or obligations that are
still outstanding or will not be discharged as a result of the Sixth Mortgage
Loan Increase other than the Loan and shall not hold itself out as being
responsible for the debts or material obligations of any other Person, except as
contemplated by the Loan Documents from the date hereof with respect to the
Borrower Parties;

 

-12-



--------------------------------------------------------------------------------

(xiii) has allocated and shall allocate fairly and reasonably any overhead
expenses that have been shared with an Affiliate, including paying for office
space and services performed by any employee of an Affiliate or Related Party;

(xiv) has not pledged its assets to secure the obligations of any other Person
with respect to obligations that are still outstanding or will not be discharged
as a result of the Sixth Mortgage Loan Increase other than the Loan and shall
not pledge its assets to secure the obligations of any other Person, except as
contemplated by the Loan Documents from the date hereof with respect to the
Borrower Parties;

(xv) has maintained and shall maintain adequate capital in light of its
contemplated business operations;

(xvi) has not incurred any indebtedness that is still outstanding and shall not
incur any indebtedness other than indebtedness that is permitted under the Loan
Documents;

(xvii) has not had any of its obligations guaranteed by an affiliate, except for
guarantees that have been either released or discharged (or that will be
discharged as a result of the Sixth Mortgage Loan Increase) or guarantees that
are expressly contemplated by the Loan Documents; and

(xviii) has received and reviewed copies of the Loan Agreement and the other
Mortgage Loan Documents (as defined in the Trust Agreement).

Section 5.03 Amendments to the Loan Agreement Schedules.

(a) The parties hereto agree that Schedule 1 of the Loan Agreement is hereby
deleted in its entirety and replaced by Schedule 1 hereto.

(b) The parties hereto agree that Schedule 4 of the Loan Agreement is hereby
deleted in its entirety and replaced by Schedule 4 hereto.

(c) The parties hereto agree that Schedule 4.1(C) of the Loan Agreement is
hereby deleted in its entirety and replaced by Schedule 4.1(C) hereto.

(d) The parties hereto agree that Schedule 4.19 of the Loan Agreement is hereby
deleted in its entirety and replaced by Schedule 4.19 hereto.

(e) The parties hereto agree that Schedules 4.25 and 4.26 of the Loan Agreement
are hereby deleted in their entirety and replaced by Schedules 4.25 and 4.26,
respectively, hereto.

 

-13-



--------------------------------------------------------------------------------

ARTICLE VI

AMENDMENTS TO THE FIFTH LOAN SUPPLEMENT AND THE LOAN AGREEMENT

Section 6.01 Fifth Loan Supplement. The parties hereto agree that
Section 6.07(a) of the Fifth Loan Supplement shall be deleted in its entirety
and replaced with “[Reserved.]”.

Section 6.02 Management Fee Rate. The parties hereto agree that the words “so
long as SBA Network Management, Inc., or an affiliated thereof, is the Manager,
and otherwise shall be such amount not to exceed 10% that is agreed to by the
successor manager” in the definition of “Management Fee Rate” in Section 1.1 of
the Loan Agreement shall be deleted in its entirety.

Section 6.03 Components of Loan Increases.

(a) The parties hereto agree that the second sentence in Section 3.2(C) of the
Loan Agreement is hereby amended and restated in its entirety as follows: “The
Anticipated Repayment Date for each Component related to the Loan Increase, as
defined in such Loan Agreement Supplement, will, until the payment in full of
the principal of the Note corresponding to the 2010-1C Component and the Note
corresponding to the 2010-2C Component and all accrued and unpaid interest
thereon and the satisfaction of any other Obligations in respect of the 2010
Components, be later than the Anticipated Repayment Date for the 2010-2C
Component, except if such Component corresponds to a Variable Funding Series to
be issued under the Trust.”

(b) The parties hereto agree that the last sentence in Section 3.2(C) of the
Loan Agreement is hereby amended and restated in its entirety as follows: “Any
Component of any Loan Increase may have an alphabetical designation higher,
lower or equal to the alphabetical designation of any then-outstanding
Component.”

Section 6.04 Mergers. The parties hereto agree that Section 5.2 of the Loan
Agreement is hereby amended by adding the following to end thereof:

“; provided, however, that any Borrower may merge with any other Borrower,
Additional Borrower or other Person at any time; provided that (i) a
then-existing Borrower or Additional Borrower is the surviving entity, (ii) such
Borrower shall, as of the effective date of such merger, make each of the
representations, warranties and covenants set forth in Section 9.1 herein and
(iii) on or prior to the date of such merger, such Borrower shall deliver to the
Lender an opinion of nationally recognized tax counsel to the effect that such
merger will not (a) cause a taxable event for U.S. federal income tax purposes
to any holder of a Certificate, (b) cause the Trust to be other than a mere
security device or grantor trust for U.S. Federal income tax purposes, or
(c) cause any of the Components to be characterized as other than indebtedness
for U.S. Federal income tax purposes; provided, further that in the case of a
merger of a Borrower or an Additional Borrower with a Person who is not a
Borrower or an Additional Borrower, (x) such Borrower or Additional Borrower
shall have made to the Lender, in a Loan Agreement

 

-14-



--------------------------------------------------------------------------------

Supplement, as to the Sites owned by such Person prior to such merger, the
representations and warranties set forth in Sections 4.5, 4.6, 4.7(A) and (B),
4.8, 4.9, 4.25, 4.26, 4.28 and 4.29 herein and (y) the Borrower shall deliver to
Lender a letter from the counsel who most recently delivered an opinion to
Lender concerning the substantive non-consolidation of such Borrower or
Additional Borrower, in a form reasonably satisfactory to Lender, to the effect
that such merger does not affect the conclusions in such substantive
non-consolidation opinion.”

Section 6.05 Conditional Amendments Effective Upon Retirement of the Existing
Components. The parties hereto agree that the amendments to the Loan Agreement
set forth in this Section 6.05 shall automatically become effective upon the
payment in full of the Existing Components and all accrued and unpaid interest
thereon and the satisfaction of any other Obligations in respect of the Existing
Components.

(a) Definitions. The following definitions shall be hereby incorporated in
alphabetical order into Section 1.1 of the Loan Agreement, and if any such
definition is already found in Section 1.1 of the Loan Agreement, shall replace
it in its entirety:

“17g-5 Website” means SBA Depositor LLC’s website for purposes of compliance
with Rule 17g-5(a)(3)(iii) of the United States Securities Exchange Act of 1934,
as amended.

“Authorized Representative” has the meaning set forth in Section 14.26(a).

“Initial Request” has the meaning set forth in Section 14.26(a).

“Rating Agency Confirmation” means, with respect to the transaction or matter in
question, Moody’s shall have confirmed in writing (which may be in the form of
e-mail, facsimile, press release, posting to its internet website or other such
means then considered industry standard as determined by Moody’s) that such
transaction or matter shall not result in a downgrade, qualification, or
withdrawal of the then current rating for any certificate or other securities
issued in connection with any Securitization (or the placing of such certificate
or other security on negative credit watch or ratings outlook in contemplation
of any such action with respect thereto) and provision of notice of such
transaction or matter in question to Fitch; provided, however, that with respect
to Sections 5.9, 5.21, 5.22, 11.3, 11.4 (excepting 11.4(C)), 11.5, and 11.6 of
this Loan Agreement, Rating Agency Confirmation means provision of notice to
Moody’s and Fitch; provided, further, that (i) if a Rating Agency Declination is
received, the requirement to receive Rating Agency Confirmation from Moody’s
with respect to such matter will not apply and (ii) other than in connection
with a Rating Agency Confirmation with respect to a matter arising under
Sections 3.2, 5.11(B), 5.11(C), 11.1, 11.2 and 11.4(C) of this Loan Agreement,
if Moody’s refuses to respond or otherwise does not respond to a request for
Rating Agency Confirmation after good faith efforts by the party requesting such
Rating Agency Confirmation in accordance with Section 14.26, the requirement to
receive such Rating Agency Confirmation shall be waived unless Moody’s refusal
or failure to respond to such request (A) followed Moody’s consideration of the
substance of such request or (B) is due to any failure to reach a commercial
agreement between Moody’s and the Borrowers or its Affiliates including, but not
limited to, any disagreement regarding Moody’s fees.

 

-15-



--------------------------------------------------------------------------------

“Rating Agency Declination” means receipt of a written waiver or acknowledgement
from a Rating Agency indicating its decision not to review or declining to
review a matter for which Rating Agency Confirmation is sought; provided that
the absence of Rating Agency Confirmation from a Rating Agency following a
consideration by such Rating Agency of the substance of a request shall not
constitute a Rating Agency Declination; provided, further, that if a Rating
Agency publicly announces a policy, as a general matter, to no longer review
requests for rating agency confirmations, so long as such policy shall remain in
effect, any party requesting a Rating Agency Confirmation in connection with a
particular matter shall only be required to deliver written notice to such
Rating Agency of such matter and such Rating Agency shall thereafter be deemed
to have delivered a Rating Agency Declination with respect to such matter.

“Requesting Party” has the meaning set forth in Section 14.26(a).

“Second Request” has the meaning set forth in Section 14.26(b)(i).

(b) Prepayment. The words “or (iii) during an Amortization Period.” in the first
sentence of Section 2.6(A) of the Loan Agreement shall be deleted in their
entirety and replaced with: “, (iii) during an Amortization Period or (iv) to
cure a breach of a representation, warranty or other default herein”.

(c) Performance of Agreements and Leases. The words “April 16, 2010” in clause
(iii) of the proviso to the second sentence of Section 5.9 of the Loan Agreement
shall be deleted in their entirety and replaced with: “the date of the Mortgage
Loan Increase relating to the then-outstanding Component that has been
outstanding for the longest period of time”.

(d) Ground Leases. The words “April 16, 2010” in clause (c) of
Section 5.21(A)(ii) of the Loan Agreement shall be deleted in their entirety and
replaced with: “the date of the Mortgage Loan Increase relating to the
then-outstanding Component that has been outstanding for the longest period of
time”.

(e) Modification of Ground Leases. Section 5.21(A)(iii)(c) of the Loan Agreement
shall be amended and restated in its entirety as follows:

“(c) if the Ground Lease being replaced is, with respect to a Mortgaged Site,
simultaneous with the execution and delivery of the Amended Ground Lease, Lender
shall have received (1) an Amended Deed of Trust executed and delivered by a
duly authorized officer of the applicable Borrower encumbering the property
included under the Amended Ground Lease and (2) if the Ground Lease Site
relating to the Ground Lease being replaced was part of the Collateral on
April 18, 2013, an endorsement to the existing Title Policy in substantially the
form delivered at Closing insuring the lien of the Amended Deed of Trust, or a
replacement policy in an amount equal to 125% of the Allocated Loan Amount with
respect to such Site, in either case issued by the Title Company and dated as of
the date of the Amended Ground Lease, unless the Borrowers shall have delivered
Rating Agency Confirmation;”

 

-16-



--------------------------------------------------------------------------------

(f) Easements. The words “April 16, 2010” in clause (c) of Section 5.22(A)(ii)
of the Loan Agreement shall be deleted in their entirety and replaced with: “the
date of the Mortgage Loan Increase relating to the then-outstanding Component
that has been outstanding for the longest period of time”.

(g) Modification of Easements. Section 5.22(A)(iii)(d) of the Loan Agreement
shall be amended and restated in its entirety as follows:

“(d) if the Easement being replaced is with respect to a Mortgaged Site,
simultaneous with the execution and delivery of the Amended Easement, Lender
shall have received (1) an Amended Deed of Trust executed and delivered by a
duly authorized officer of the applicable Borrower encumbering the property
included under the Amended Easement and (2) if the Easement Site relating to the
Easement being replaced was part of the Collateral on April 18, 2013, an
endorsement to the existing Title Policy in substantially the form delivered at
Closing insuring the lien of the Amended Deed of Trust, or a replacement policy
in an amount equal to 125% of the Allocated Loan Amount with respect to such
Site, in either case issued by the Title Company and dated as of the date of the
Amended Easement, unless the Borrowers shall have delivered Rating Agency
Confirmation;”

(h) Site Dispositions. Sections 11.4(B)(ii) and (iii) of the Loan Agreement
shall be amended and restated in their entirety as follows:

“(ii) Together with such notice the Borrowers provide supporting information
reasonably acceptable to Lender that following such sale the DSCR will be at
least within 0.2x of the DSCR immediately prior to such sale.

(iii) If the aggregate Allocated Loan Amount of (x) each such Site for which a
sale has occurred under this Section 11.4(B) since the date of the Mortgage Loan
Increase relating to the then-outstanding Component that has been outstanding
for the longest period of time, and (y) the Site for which a sale is proposed is
greater than five percent (5%) of the aggregate original Component Principal
Balances of all Components of the Loan then outstanding, the Borrowers have
delivered a Rating Agency Confirmation.”

(i) Payment in Full of Components of the Loan Having the Same Numerical
Designation. Section 11.4(C)(i) of the Loan Agreement shall be amended and
restated in its entirety as follows:

“(i) Lender shall have received from the Borrowers evidence in form and
substance satisfactory to Lender that (1) following such Release, the percentage
of Operating Revenues from the remaining Sites represented by telephony tenants
and non-telephony investment grade tenants (taken together) is not materially
less than (and in any event at least 95% of) such percentage as of the date
immediately preceding the Release, (2) if any of the remaining Sites are subject
to a Ground Lease, such Ground Leases will have an average remaining term
(calculated on a

 

-17-



--------------------------------------------------------------------------------

net cash flow weighted average basis) that is not shorter than one year shorter
than the average remaining term (calculated on a net cash flow weighted average
basis) of all Sites (including all available extensions) subject to Ground
Leases prior to such Release (in both cases, excluding any Ground Leases of an
original term of ninety (90) years or greater in duration), (3) the Maintenance
Capital Expenditures for the remaining Sites (taken together and averaged on a
per site basis) are not materially greater than the Maintenance Capital
Expenditures for the Sites (taken together and averaged on a per site basis)
prior to such Release, and (4) after giving effect to the Release, the Debt
Service Coverage Ratio is at least within 0.2x of the Debt Service Coverage
Ratio as of the date immediately preceding the Release, or, in each case, the
Borrowers shall have delivered Rating Agency Confirmation.”

(j) Title Policies Relating to Substitution of a Mortgaged Site. Section 11.5(E)
of the Loan Agreement shall be amended and restated in its entirety as follows:

“(E) if the Mortgaged Site being replaced was part of the Collateral on
April 18, 2013, Lender shall have received (i) a title insurance policy (or a
marked, signed and predated commitment to issue such title insurance policy)
reasonably satisfactory to Lender insuring the lien of the security instrument
encumbering the Replacement Sites, issued by the Title Company and dated as of
the date of the Substitution, (ii) reasonably requested endorsements to the
title policies delivered to Lender in connection with the Deeds of Trust to
reflect the Substitution and (iii) copies of paid receipts showing that all
premiums in respect of such endorsements and title insurance policies have been
paid, unless, in each case the Borrowers have delivered a Rating Agency
Confirmation.”

(k) Substitution of a Mortgaged Site. Section 11.5(K) of the Loan Agreement
shall be amended and restated in its entirety as follows:

“(K) If (1) the aggregate Allocated Loan Amount of all Substituted Sites and
Substituted Other Pledged Sites during any calendar year exceeds five percent
(5%) of the monthly average of the Principal Amount of the Loan for such
calendar year (with any excess limit permitted to be carried over into
subsequent years, subject to an aggregate limit of 25% of the monthly average of
the principal amount of the Loan for the previous five (5) year period beginning
on the Closing Date), (2) the percentage of Operating Revenues from the
applicable Replacement Sites represented by telephony tenants and non-telephony
investment grade tenants (taken together) is materially less than (and in any
event less than 95% of) such percentage immediately prior to the Substitution,
(3) the Substituted Sites will be subject to a Ground Lease with a term
(including all available extensions) that is shorter than one year shorter than
the average remaining term (calculated on a net cash flow weighted average
basis) of all other Sites subject to Ground Leases (excluding any Ground Leases
of an original term of ninety (90) years or greater in duration) from the date
of the Substitution, (4) the weighted average remaining term of the Leases with
respect to the Replacement Sites is shorter than one year shorter than the
weighted average remaining term of the Leases (by revenue) with respect to all
other Sites, (5) the Maintenance Capital Expenditures for the Replacement Sites
(taken

 

-18-



--------------------------------------------------------------------------------

together and averaged on a per site basis) are materially greater than the
Maintenance Capital Expenditures for the Substituted Sites, (6) after giving
effect to the Substitution, the Debt Service Coverage Ratio of the Loan is not
at least within 0.2x of the Debt Service Coverage Ratio of the Loan as of the
date immediately preceding the Substitution or (7) the aggregate value of the
Replacement Sites, as established by the Borrowers to the reasonable
satisfaction of Lender, shall not be at least equal to the aggregate value of
the Substituted Sites as of the date immediately preceding the Substitution
(such valuation to be performed in a manner consistent with industry standards
for the valuation of tower Sites), the Borrowers shall have delivered Rating
Agency Confirmation.”

(l) Substitution of Other Pledged Sites. Section 11.6(J) of the Loan Agreement
shall be amended and restated in its entirety as follows:

“(J) If (1) the aggregate Allocated Loan Amount of all Substituted Other Pledged
Sites and Substituted Sites during any calendar year exceeds five percent
(5%) of the monthly average of the Principal Amount of the Loan for such
calendar year (with any excess limit permitted to be carried over into
subsequent years, subject to an aggregate limit of 25% of the monthly average of
the principal amount of the Loan for the previous five (5) year period beginning
on the Closing Date), (2) the percentage of Operating Revenues from the
applicable Replacement Other Pledged Site represented by telephony tenants and
non-telephony investment grade tenants (taken together) is materially less than
(and in any event less than 95% of) such percentage immediately prior to the
Substitution, (3) the Substituted Other Pledged Site will be subject to a Ground
Lease with a term (including all available extensions) that is shorter than one
year shorter than the average remaining term (calculated on a net cash flow
weighted average basis) of all other Sites subject to Ground Leases (excluding
any Ground Leases of an original term of ninety (90) years or greater in
duration) from the date of the Substitution, (4) the weighted average remaining
term of the Leases with respect to the Replacement Other Pledged Sites is
shorter than one year shorter than the weighted average remaining term of the
Leases (by revenue) with respect to all other Sites, (5) the Maintenance Capital
Expenditures for the Replacement Other Pledged Sites (taken together and
averaged on a per site basis) are materially greater than the Maintenance
Capital Expenditures for the Substituted Other Pledged Site, (6) after giving
effect to the Substitution, the Debt Service Coverage Ratio of the Loan is not
at least within 0.2x of the Debt Service Coverage Ratio of the Loan as of the
date immediately preceding the Substitution, or (7) the aggregate value of the
Replacement Other Pledged Site, as established by the Borrowers to the
reasonable satisfaction of Lender, shall not be at least equal to the aggregate
value of the Substituted Other Pledged Site as of the date immediately preceding
the Other Pledged Site Substitution (such valuation to be performed in a manner
consistent with industry standards for the valuation of tower Sites), the
Borrowers shall have delivered Rating Agency Confirmation.”

(m) Addition of an Additional Site or Additional Borrower Site.
Section 11.7(A)(v) shall be deleted in its entirety and replaced with
“[Reserved.]”.

(n) Waiver of Rating Agency Confirmation. Article XIV of the Loan Agreement
shall be amended by adding the following new section immediately following
Section 14.25:

 

-19-



--------------------------------------------------------------------------------

“Section 14.26. Waiver of Rating Agency Confirmation.

(a) Any request for a Rating Agency Confirmation made by a Borrower, the
Servicer or the Trustee, as applicable (such requesting party, the “Requesting
Party”), to Moody’s pursuant to this Loan Agreement shall (i) be made in
writing, which writing shall include electronic mail, (ii) contain a cover page
indicating the nature of the request for Rating Agency Confirmation and all
back-up material necessary for Moody’s to process such request, and (iii) be
provided by the Requesting Party in electronic format to 17greports@sbasite.com
(the “Authorized Representative”) who shall post such request on the 17g-5
Website (the “Initial Request”). If the Requesting Party is a Borrower or the
Trustee, such Requesting Party shall also provide a copy of the Initial Request
to the Servicer.

(b) If Moody’s has not replied to an Initial Request or has responded to an
Initial Request in a manner that indicates that Moody’s is neither reviewing the
request for Rating Agency Confirmation nor waiving the requirement for such
Rating Agency Confirmation within ten (10) Business Days of the making of such
Initial Request, the Requesting Party shall:

(i) confirm, through direct communication and not by posting a request for a
Rating Agency Confirmation on the 17g-5 Website, that Moody’s has received such
Initial Request, and, if it has not, promptly make a second request to Moody’s
for Rating Agency Confirmation (the “Second Request”); and

(ii) if there is no response by Moody’s to such Initial Request or such Second
Request within five (5) Business Days of the making of such Second Request or if
Moody’s has responded to such Initial Request or such Second Request in a manner
that indicates that Moody’s is neither reviewing the request for Rating Agency
Confirmation nor waiving the requirement for such Rating Agency Confirmation,
then such Requesting Party shall confirm (without providing notice to the
Authorized Representative), by direct communication and not by posting a request
for Rating Agency Confirmation on the 17g-5 Website, that Moody’s has received
such Second Request.

If a Requesting Party provides the requests for a Rating Agency Confirmation to
Moody’s in the manner and at the times provided for in this Section 14.26, it
shall be deemed to have made good faith efforts to request such Rating Agency
Confirmation from Moody’s.”

ARTICLE VII

GENERAL PROVISIONS

Section 7.01 Governing Law. THIS LOAN AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE CLOSING
DATE BORROWERS IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY NEW YORK STATE
COURT OR UNITED

 

-20-



--------------------------------------------------------------------------------

STATES FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK
IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR IN RELATION TO
THIS LOAN AGREEMENT SUPPLEMENT.

Section 7.02 Severability. In case any provision in this Loan Agreement
Supplement shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 7.03 Counterparts. This Loan Agreement Supplement may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all such respective counterparts shall together constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Loan Agreement Supplement in Portable Document Format (PDF) or by
facsimile transmission shall be as effective as delivery of a manually executed
original counterpart of this Loan Agreement Supplement.

ARTICLE VIII

APPLICABILITY OF LOAN AND SECURITY AGREEMENT

Section 8.01 Applicability. The provisions of the Loan Agreement are hereby
ratified, approved and confirmed, as supplemented by this Loan Agreement
Supplement. The representations, warranties and covenants contained in the Loan
Agreement (except as expressly modified herein) are hereby reaffirmed with the
same force and effect as if fully set forth herein and made again as of the date
hereof.

[SIGNATURE PAGE FOLLOWS]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Closing Date Borrowers and the Servicer on behalf of the
Trustee, have caused this Loan Agreement Supplement to be duly executed by their
respective officers, thereunto duly authorized, all as of the day and year first
above written.

 

SBA PROPERTIES, LLC, as Existing Borrower

   

SBA SITES, LLC, as Existing Borrower

By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Senior Vice
President and General Counsel       Title:   Senior Vice President and General
Counsel

SBA STRUCTURES, LLC, as Existing Borrower

    SBA INFRASTRUCTURE, LLC, as Existing Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Senior Vice
President and General Counsel       Title:   Senior Vice President and General
Counsel

SBA TOWERS USVI II, INC., as Existing Borrower

   

SBA MONARCH TOWERS III, LLC, as Existing Borrower

By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Senior Vice
President and General Counsel       Title:   Senior Vice President and General
Counsel

SBA 2012 TC ASSETS PR, LLC, as Additional Borrower

   

SBA 2012 TC ASSETS, LLC, as Additional Borrower

By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Senior Vice
President and General Counsel       Title:   Senior Vice President and General
Counsel



--------------------------------------------------------------------------------

SBA TOWERS IV, LLC, as Additional Borrower     

SBA MONARCH TOWERS I, LLC, as Additional Borrower

By:  

/s/ Thomas P. Hunt

     By:  

/s/ Thomas P. Hunt

  Name:    Thomas P. Hunt        Name:    Thomas P. Hunt   Title:    Senior Vice
President and General Counsel        Title:    Senior Vice President and General
Counsel SBA TOWERS USVI, INC., as Additional Borrower           By:  

/s/ Thomas P. Hunt

            Name:    Thomas P. Hunt             Title:    Senior Vice President
and General Counsel          



--------------------------------------------------------------------------------

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as Servicer

By:  

/s/ Lawrence D. Ashley

  Name:   Lawrence D. Ashley   Title:   Senior Vice President